DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
   	Claim 1 recites “several microns to several tens of nanometers” multiple times throughout the claim. This recitation is vague and indefinite as we cannot ascertain what is meant by “several microns” or “several tens of nanometers”. How many of each unit is required, 1, 1000, etc? Furthermore, the specification does not provide any further detail as to any particular values. As best understood, these recitations are being interpreted to be dimensioned in the standard well known ranges for lubrication channels or the like.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kusumoto (USpgpub 20180080543).
	Regarding claim 1, Kusumoto discloses a strain wave gearing device comprising: a rigid internally toothed gear (2); a flexible externally 5toothed gear (3); and a wave generator (4), the wave generator being provided with a rigid plug (41) and a wave generator bearing (42), and the wave generator bearing being mounted between a non-circular external peripheral surface of the plug and an internal peripheral surface of the externally toothed gear (evident in figures), 10wherein the internal peripheral surface of the externally toothed gear includes a first internal peripheral surface portion and a second internal peripheral surface portion (these portions could be readily and arbitrarily defined on the surface of 3), the first internal peripheral surface portion includes at least an outer-race-contacting internal peripheral surface portion that 15comes into contact with an outer-race external peripheral surface of an outer race of the wave generator bearing (portion of 3 that is contact with the bearing), and the second internal peripheral surface portion is adjacent to the first internal peripheral surface portion along a direction of a center axis (portion outside of this first internal surface portion), 20wherein lubricant-guiding grooves (312, 425) for guiding a lubricant toward the first internal peripheral surface portion are formed in the second internal peripheral surface portion (fig.5), the lubricant-guiding grooves having a width and a depth of several microns to several tens of nanometers and being formed at 25intervals of several microns to several tens of nanometers (as best understood, the grooves are designed in the micron range with pitches in the micron ranges, see paragraph 77 and 78), and wherein lubricant-holding grooves (312, 425) for holding the lubricant are formed in either one or both of the first internal peripheral surface portion of the externally toothed gear and 21the outer-race 
Regarding claim 2, Kusumoto discloses  the strain wave gearing device according to claim 1, wherein the lubricant-guiding grooves are formed in the second internal peripheral surface portion over an entire 10surface thereof, or grooved portions in which the lubricant-guiding grooves are formed and non-grooved portions in which the lubricant- guiding grooves are not formed are alternately formed in the second internal peripheral surface portion along either a 15circumferential direction thereof or the direction of the center axis (as seen in fig.5, the grooves are formed along the surface portions and alternate between grooved 312 and non-grooved 313).  
Regarding claim 3, Kusumoto discloses the strain wave gearing device according to claim 2, wherein the lubricant-guiding grooves are either one of: 20grooves extending linearly, curvedly or corrugated along the direction of the center axis; grooves extending linearly, curvedly or corrugated along the circumferential direction of the internal peripheral surface of the externally toothed gear; 25grooves extending linearly, curvedly or corrugated along a direction inclined relative to a direction along the center axis; grooves in helical form; and 22grooves in a meshed pattern (as shown in figures 5-14, the grooves could have various configurations, at least one of reads on the claim).  
Regarding claim 4, Kusuomoto discloses the strain wave gearing device according to claim 1, wherein the lubricant-holding grooves are formed in the 5first internal peripheral surface portion, and wherein the lubricant-holding grooves are formed over an entire surface of the first internal peripheral surface portion, or grooved portions in which the lubricant-holding grooves 
Regarding claim 5, Kusuomoto discloses15 the strain wave gearing device according to claim 4, wherein the lubricant-holding grooves are either one of: grooves extending linearly, curvedly or corrugated along the center axis; grooves extending linearly, curvedly or corrugated along 20the circumferential direction of the internal peripheral surface of the externally toothed gear; grooves extending linearly, curvedly or corrugated along a direction inclined relative to a direction along the center axis; 25grooves in helical form; and grooves in a meshed pattern (as shown in figures 5-14, the grooves could have various configurations, at least one of reads on the claim).   
Regarding claim 6 Kusumoto discloses the strain wave gearing device according to claim 1, 23wherein the lubricant-holding grooves are formed in the outer-race external peripheral surface (seen in fig.6), and wherein the lubricant-holding grooves are formed over an entire surface of the outer-race external peripheral surface, or 5grooved portions in which the lubricant-holding grooves are formed and non-grooved portions in which the lubricant- holding grooves are not formed are alternately formed along either a circumferential direction of the outer-race external peripheral surface or a width direction thereof (as seen in fig.6, the grooves are formed along the surface portions and alternate between grooved 425 and non-grooved 426).
Regarding claim 7, Kusumoto discloses the strain wave gearing device according to claim 6, wherein the lubricant-holding grooves are either one of: grooves extending linearly, curvedly or corrugated along the width direction of the outer-race external peripheral 15surface; grooves extending linearly, curvedly or corrugated along the circumferential direction of the outer-race external peripheral surface; grooves .
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS C DIAZ/Primary Examiner, Art Unit 3656